PER CURIAM.
This court, proceeding in the manner outlined and recommended by the Supreme Court of the United States in Anders v. California, 386 U.S. 738, 744, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), having deferred ruling on a motion of the public defender to withdraw as counsel for the indigent defendant-appellant, and having furnished appellant with a copy of the public defender’s memorandum brief, and having allowed the appellant a reasonable specified time within which to raise any points that he chose in support of this appeal, and the appellant filed his response thereto which was a preliminary statement entitled “Motion to Amend” filed on September 14, 1977. Thereafter, on September 23rd, the public defender filed a motion for extension of time to file statement of appellant. This motion was granted and the time for appellant to file a sworn statement or brief was extended to October 81, 1977. Thereafter, no statement or brief was filed. On consideration thereof, upon full examination of the proceedings, we conclude that the appeal is wholly frivolous. Whereupon, the public defender’s said motion to withdraw is granted, and the order of judgment appealed is hereby affirmed.